         Case: 3:20-cv-00812-jdp Document #: 3 Filed: 09/09/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DARIUS WILLIAMS,

                              Petitioner,                          OPINION and ORDER
        v.
                                                                         20-cv-812-jdp
 UNITED STATES OF AMERICA,                                                18-cr-70-jdp

                              Respondent.


       Darius Williams pleaded guilty to distributing heroin, in violation of 21 U.S.C. § 841,

and I sentenced him to a 70-month term of imprisonment. He appealed the judgment and

sentence, but he later voluntarily dismissed the appeal. Now Williams seeks relief under 28

U.S.C. § 2255 on the ground that his trial counsel provided ineffective assistance of counsel

before he pleaded guilty and at sentencing. The case is before the court for screening under

Rule 4 of the Rules Governing Section 2255 Cases, which requires me to evaluate whether

Williams’s petition crosses “some threshold of plausibility.” Harris v. McAdory, 334 F.3d 665,

669 (7th Cir. 2003); Dellenbach v. Hanks, 76 F.3d 820, 822 (7th Cir. 1996).

       Williams identifies four grounds for relief in his petition: (1) “counsel failed to properly

and fully investigate the facts and circumstances of the case”; (2) “counsel abjured in preparing

and presenting matters in mitigation for and at sentencing”; (3) “counsel failed to consider or

evaluate any defense or argument in mitigation”; and (4) “counsel did not act as a zealous

advocate and otherwise abjured in properly representing” Williams at sentencing.

       Claims for ineffective assistance are governed by Strickland v. Washington, 466 U.S. 668,

687–88, 694 (1984), which requires Williams to show both that his counsel=s performance was

deficient under an “an objective standard of reasonableness” and that he was prejudiced,
         Case: 3:20-cv-00812-jdp Document #: 3 Filed: 09/09/20 Page 2 of 3




meaning that there is “a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.” To satisfy Strickland in the context of a

guilty plea, Williams must show that counsel’s advice regarding the plea was objectively

unreasonable and that there is a reasonable probability that but for counsel’s error, Williams

would not have pleaded guilty, but would have insisted upon a trial. Ward v. Jenkins, 613 F.3d

692, 698 (7th Cir. 2010).

       Williams’s petition doesn’t cross the threshold of plausibility because he doesn’t provide

any facts that support his petition. Even at the pleading stage, Williams must support his

petition with more than vague and conclusory assertions. See Martin v. United States, 789 F.3d

703, 706 (7th Cir. 2015). For example, Williams doesn’t identify what investigation counsel

should have conducted; what facts counsel should have uncovered through that investigation;

how those facts would have affected Williams’s decision to plead guilty; what defenses counsel

failed to inform Williams about; why those defenses would have changed Williams’s decision

to plead guilty; or what arguments counsel should have made at sentencing.

       So I will dismiss Williams’s petition without prejudice, and I will give him an

opportunity to file an amended petition that includes the necessary facts to support his claim.



                                            ORDER

       IT IS ORDERED that petitioner Darius Williams’s petition under 28 U.S.C. § 2255 is

DISMISSED without prejudice. Williams may have until September 23, 2020, to submit an




                                                2
        Case: 3:20-cv-00812-jdp Document #: 3 Filed: 09/09/20 Page 3 of 3




amended petition that addresses the problems identified in this order. If Williams fails to

respond by then, I will deny the petition and dismiss the case with prejudice.

       Entered September 9, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              3
